07/09/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 April 17, 2018 Session

               EDGAR RAY BETTIS v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Dickson County
                  No. 22CC-2014-CR-523 Larry J. Wallace, Judge
                      ___________________________________

                           No. M2017-01845-CCA-R3-PC
                       ___________________________________


A jury convicted the Petitioner, Edgar Ray Bettis, of first degree murder, second degree
murder, and unauthorized use of a vehicle, and he received an effective life sentence.
After his convictions and sentences were affirmed on appeal, the Petitioner sought post-
conviction relief on the grounds that trial counsel was ineffective in: (1) failing to
evaluate the Petitioner’s competency; (2) failing to file a motion to suppress the
Petitioner’s statement; (3) allowing a substitute medical examiner to testify; (4) failing to
object to photographs entered into evidence; and (5) failing to secure a forensic
pathologist to counter the State’s expert. After a thorough review of the record and law,
we affirm the post-conviction court’s denial of relief.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and CAMILLE R. MCMULLEN, JJ., joined.

William Walker Wade, Nashville, Tennessee, for the appellant, Edgar Ray Bettis.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Ray Crouch, District Attorney General; and Billy H. Miller, Assistant District Attorney
General, for the appellee, State of Tennessee.
                                           OPINION

                      FACTUAL AND PROCEDURAL HISTORY

                                            I. Trial

        On April 1, 2011, the Petitioner strangled the victim, who was the manager of the
trailer park where he lived, after striking her repeatedly with an ashtray. He was charged
with premeditated first degree murder, felony murder, and theft of the victim’s
automobile. The Petitioner argued that the homicide occurred in self-defense after the
elderly victim became confused about his identity and attacked him with a pencil. He
also asserted that he took her vehicle in a panic after the crime.

        The proof at trial established the Petitioner lived at the trailer park with three of
his brothers: Mr. Ronald Pugh,1 who was the maintenance manager, Mr. Delbert Bettis,
with whom the Petitioner shared a trailer, and Mr. Edward Maples, who was temporarily
living in the Petitioner’s trailer, hiding from law enforcement because he had violated
parole in California. Mr. Delbert Bettis intended to move out of town, and the Petitioner
and Mr. Pugh went to Wal-Mart on the day of the victim’s death to purchase luggage so
that the Petitioner would also be prepared to move. However, the Petitioner intended to
try to negotiate with the victim to let him remain in the trailer, even though he only had
money for half of the rent. The Petitioner went to the victim’s home in the late afternoon
of April 1, 2011.

       According to a statement that the Petitioner gave to police, the Petitioner asked the
victim about staying in the trailer after Mr. Delbert Bettis’s departure, but she became
angry and confused. She spoke about the prior tenant of his trailer, who had left
significant debt, and then began to attack the Petitioner. The Petitioner acknowledged
hitting the victim repeatedly with an ashtray, “tasing” her, and ultimately choking her.
The Petitioner, who weighed over 215 pounds, told police that the 108-pound victim
attacked him with a pencil and that the altercation lasted approximately twenty minutes.
He was aware that the victim had a gun in her home. According to the Petitioner, he
attempted to stop the victim from attacking him several times, but she “kept coming at”
him. The Petitioner stated that after the victim’s death, he took her car, went to a motel,
and spent the night there. The next morning, he left the victim’s car with the keys locked
inside at a gas station and paid a taxi to take him to Nashville, where he boarded a bus for
Shreveport. He was arrested in Jackson, Mississippi, when the bus made a scheduled

       1
         The transcript of the trial spells the last name of the Petitioner’s brother as “Pew.” We
use the spelling as it appears in the indictment, showing the Petitioner’s alias as “Edgar R.
Pugh.”
                                              -2-
stop. Agent Joe Craig of the Tennessee Bureau of Investigation and Brian Johnson, Chief
of Police in Burns, Tennessee, travelled to Jackson, interviewed the Petitioner, and took
the written statement in which he acknowledged that he killed the victim but asserted that
it was in self-defense. Agent Craig testified that strangulation “is a method of death that
takes a while.”

        At trial, the State presented strong physical evidence, in addition to the confession,
linking the Petitioner to the crime. The victim’s hair was found on a pair of pants in the
Petitioner’s bedroom. The victim’s blood was on the sleeve of a shirt found in the same
location. The Petitioner was recorded by video cameras at Wal-Mart around noon,
purchasing the luggage, and at the motel, checking in around 9:00 p.m., and he was
wearing the same pants and shirt which produced the blood and hair. A written receipt
for $260, which matched the Petitioner’s share of rent and utilities, was found at the
victim’s residence. Under the victim’s arm was a broken pencil. Mr. Maples testified
that the Petitioner returned to the trailer the evening of the victim’s death and stated that
he thought he had killed the victim and that she deserved what she got. Mr. Maples
testified that the Petitioner packed numerous items, including the Taser, into a bag before
he left. Video of the bus station in Nashville showed the Petitioner exiting the taxi with
five or six bags, but only three bags were recovered when the Petitioner was arrested, and
none contained the Taser. The Petitioner had no physical injuries from the altercation.

        During trial counsel’s opening statement, trial counsel asserted that there would be
proof that the victim suffered from dementia and was sometimes confused about the
identity of those around her. Trial counsel also stated, “The proof is going to be, and
you’ll hear, that my client has some of the same symptoms, that he has had open heart
surgery.” Trial counsel noted that the case involved “two older people … both suffering
from some confusion.” Numerous witnesses for the State, however, testified that the
victim did not have any mental health problems or confusion. Mr. Pugh testified that
after the death of the victim’s husband, she would “just kind of space out” and appear
confused about what was happening around her. He also testified that the Petitioner
would “zone out.” Mr. Maples testified that the Petitioner had “Alzheimer’s real bad,
just like our mother had.” The trial court instructed the jury to disregard the testimony
involving a medical diagnosis, and Mr. Maples then testified that the Petitioner had
symptoms similar to his mother’s. Mr. Delbert Bettis testified that the Petitioner would
“zone out” but that he did not have trouble remembering names.

       The Petitioner’s trial counsel entered an agreed order allowing a substitute medical
examiner, Dr. Adele Lewis, to testify for Dr. Thomas Deering, the examiner who had
actually performed the autopsy. In a jury-out hearing, trial counsel objected to certain
autopsy photographs showing the victim’s broken and excised larynx. The trial court
determined that a photograph would be admitted but would be reproduced in a black-and-
                                            -3-
white rather than color format. Trial counsel also objected to any testimony from Dr.
Lewis which would differ from the written autopsy report, and the trial court ruled that as
long as Dr. Lewis “stay[ed] roughly close” to the report, her testimony would be
admitted. This court summarized the testimony on direct appeal:

               Adele Lewis, the Deputy Chief Medical Examiner for Davidson
       County, testified as an expert in forensic pathology that Dr. Thomas
       Deering performed the victim’s autopsy, that Dr. Deering was unavailable
       to testify, that she had reviewed Dr. Deering’s autopsy report, and that she
       agreed with Dr. Deering’s findings. The victim was four feet, eleven
       inches tall and weighed one hundred eight pounds. She had multiple cuts
       on the top of her head that appeared to have been caused by her head being
       struck by a blunt object or her head striking a blunt object. She also had
       scrapes across her forehead and left eye, multiple abrasions on her left
       cheek, and bleeding deep under her scalp. The victim’s head and face
       injuries were consistent with her having been hit with an ashtray. Bruises
       and scrapes on the backs of her hands could have been defensive wounds.
       The victim had an injury behind her left ear that was possibly a stab wound
       from a pencil. She also had an injury to the back of her left ear, and it was
       probably caused by an object or hand hitting her ear. The victim had a
       puncture wound on the tip of her chin and abrasions on her jaw that were
       caused by blunt force trauma such as a fist hitting her face. Dr. Lewis
       acknowledged that the wounds also could have been caused by the victim’s
       own fingernails as she tried to get the [Petitioner’s] hands off her neck.
       The victim did not have any skull fractures.

              Dr. Lewis testified that the victim’s injuries could have rendered her
       unconscious but that they were not fatal. She said that Dr. Deering “paid
       special close attention to the muscles and the soft tissues and the bones of
       the neck. Specifically, he did a very detailed dissection of these, looking
       for any injuries.” Dr. Deering found a fracture in [the hardened cartilage]
       in the victim’s larynx and bleeding around the [cartilage]. The State
       showed a black and white photograph of the victim’s larynx to the jury, and
       Dr. Lewis said the photograph showed broken thyroid cartilage on the left
       side. Dr. Lewis explained that a significant amount of force must have
       been applied to the victim’s neck and that such an injury was more
       frequently seen in strangulation by hand than strangulation by an object
       such as a rope. The victim also had bite hemorrhages on her tongue,
       suggesting that she bit her tongue during her struggle with the [Petitioner].
       Dr. Deering’s report stated that the victim’s cause of death was “multiple
       modality trauma,” which Dr. Lewis described as a “term that encompasses
                                           -4-
      the fact that this lady not only was ... beaten or struck with something, but
      also strangled. Another way to have put it would have been blunt force
      injuries to the head and strangulation.” However, “[t]he actual terminal
      event was the strangulation.” Dr. Lewis said that strangulation for at least
      thirty seconds caused unconsciousness and that strangulation for two to
      four minutes caused death.

             On cross-examination, Dr. Lewis acknowledged that she did not
      know if the victim was attacking someone at the time of death and that the
      wounds on the back of the victim’s hands could have been offensive
      wounds. She also acknowledged that an older person’s larynx was easier to
      break than that of a younger person. The victim could have died from
      strangulation in one to two minutes.

State v. Edgar Ray Bettis, No. M2012-02158-CCA-R3-CD, 2013 WL 5436702, at *9-10
(Tenn. Crim. App. Sept. 27, 2013), perm. app. denied (Tenn. Jan. 16, 2014).

        The jury convicted the Petitioner of first degree premeditated murder and of the
lesser-included offenses of second degree murder and unauthorized use of a vehicle. The
murder convictions were merged, and the Petitioner was sentenced to an effective life
sentence. Id. at *10. On appeal, the Petitioner challenged the sufficiency of the
evidence, the admission of Dr. Lewis’s testimony regarding strangulation, and the
admission of the photograph of the victim’s larynx. Id. at *1. This court affirmed the
convictions and sentences. Id. at *10-12.

                                  II. Post-Conviction

       The Petitioner filed a timely petition for post-conviction relief and was granted a
hearing. At the post-conviction hearing, Dr. Jon Garrison, a forensic evaluator and expert
in psychology, testified regarding the Petitioner’s competency. Dr. Garrison confirmed
that the Petitioner was on medications for physical ailments. He evaluated the Petitioner
and determined that the Petitioner was competent at the time of the post-conviction
hearing. He agreed that elderly people such as the Petitioner might have difficulty
participating in their own defense due to physical ailments. He could not determine if the
Petitioner was competent at the time of trial, explaining that making a retroactive
competency determination would not be ethical or possible because competency could
vary over time.

        The Petitioner testified that he suffered from high blood pressure and a heart
condition and that he would experience dizziness and would “lose [his] thoughts” if he
failed to take his medication. He “believe[d]” he told trial counsel about his symptoms
                                          -5-
before trial. However, he did not recall discussing psychiatric issues, mental issues,
memory loss, or disorientation with trial counsel. He testified that around 2011, he
suffered from confusion and memory loss. Trial counsel never discussed evaluating the
Petitioner’s competency. The Petitioner was not on the same medication at the time he
was arrested and at the time of the post-conviction hearing. He stated that he was
currently worse than he was at the time of trial, but he ultimately clarified that he felt
worse because his physical health had declined and not because his mental health had
changed.

       The Petitioner stated he had been awake for three or four days prior to his
interview with Agent Craig in Jackson, Mississippi. He felt tired, “woozy,” and “[j]ust
out of it” during the interview. He was permitted to take his medication at the
Mississippi jail. He did not recall telling Agent Craig that he was too tired to participate
in the interview or “nodding off” during the interview. He did not ask Agent Craig to
stop the interview.

       The Petitioner testified that he recalled trial counsel informing him that he did not
have to agree to Dr. Lewis substituting for Dr. Deering, but he did not understand that by
entering the agreed order, he was waiving his right to challenge her testimony.

       Trial counsel testified that he met with the Petitioner numerous times and that he
and his office staff interviewed potential witnesses. Trial counsel did not have the
Petitioner evaluated for competency because he saw no evidence of dementia or anything
else that would cause him to question the Petitioner’s competency. The Petitioner “was
very helpful all the way through, and he clearly understood everything that was going
on.” Trial counsel investigated witnesses to try to elicit statements regarding the
Petitioner’s mental health. Trial counsel stated that he did not anticipate having evidence
that the Petitioner was not competent, but that he referenced the Petitioner’s mental
health in his opening statement to emphasize to the jury that the Petitioner, like the
victim, was elderly and might be less accountable for his actions. Trial counsel did not
argue to the jury that the Petitioner was incompetent but only that his age-related physical
and mental health issues would diminish his culpability. While Mr. Maples testified that
the Petitioner had Alzheimer’s disease, trial counsel described Mr. Maples’s testimony in
general as “delusional.” For example, Mr. Maples testified that he was afraid he was
being targeted by the mafia and that he had a card issued by the State of California which
forbade his arrest by any law enforcement officer in any state. Furthermore, the trial
court sustained an objection to Mr. Maples’s testimony that the Petitioner suffered from
Alzheimer’s disease.

        Trial counsel was not aware that the Petitioner had been awake for several days
prior to giving the statement to Agent Craig. He did not file a motion to suppress because
                                           -6-
he saw no basis to assert that the statement was obtained in violation of the Petitioner’s
rights.

        Trial counsel testified that he made a strategic decision to agree to substitute Dr.
Lewis’s testimony because he thought it was likely she would be limited to the
information in the autopsy report. This strategy did not work, because Dr. Lewis also
testified regarding the time it would take to strangle the victim. Trial counsel objected to
the testimony regarding the crushed larynx and strangulation, but the trial court allowed
the evidence to be presented to the jury. Dr. Lewis acknowledged that the victim’s
wounds could have been offensive. Trial counsel agreed that Dr. Lewis’s testimony
would have been admitted whether or not he had entered into the agreed order.

        Trial counsel did not object to the family photographs of the victim because he
believed that they would be admitted over his objection and because there could be a
tactical disadvantage to making the objection in front of the jury. He testified that while
the autopsy photographs were graphic, they were not gory and that the jury had no
reaction to them. He testified that he reviewed all the autopsy photographs and that their
admissibility was determined in a jury-out hearing. Trial counsel objected to a
photograph of the victim’s excised larynx, and the trial court determined that the
photograph would have to be reproduced in black and white instead of color. Trial
counsel stated that he chose not to object to the crime scene photos because he felt that
they supported the Petitioner’s assertion that the victim attacked him with a pencil.

       Trial counsel knew that funding was available for a forensic pathologist if he had
chosen to hire one. He testified that he did not believe that a forensic pathologist was
necessary because the Petitioner acknowledged having killed the victim by strangulation.
Instead, the defense strategy was to assert that the Petitioner strangled the victim in self-
defense after she had grown confused and attacked him. He did not think that another
pathologist would have disagreed with Dr. Lewis regarding the cause of death but
acknowledged that expert testimony that the victim’s wounds were received during
mutual combat would have been helpful.

       Agent Craig testified that he did not record the interview with the Petitioner during
which the Petitioner made a statement to law enforcement acknowledging that he killed
the victim. Instead, Agent Craig conducted the interview, summarized the Petitioner’s
statements in written form, and allowed the Petitioner to review and sign the summary.
Agent Craig acknowledged that he “probably” did not ask the Petitioner about taking
medication. He was aware that the Petitioner would have been awake for the period of
time between the homicide and his arrest. However, he stated he saw no cause for
concern and that it was his policy to make an individual determination regarding whether
to stop an interview based on the suspect’s mental state. According to Agent Craig, the
                                            -7-
interview lasted a little over an hour, and the Petitioner was “locked in,” “focused,” and
able to answer questions. Agent Craig stated, “I don’t recall anything that would lead me
to believe that he was unable to follow through with [the interview].” The Petitioner
reviewed the statement and made no substantive changes. Agent Craig stated that
nothing during the interview, including the Petitioner’s potential fatigue, raised any
questions regarding his competency. The Petitioner told Agent Craig that there were no
issues with his treatment at the jail. Agent Craig acknowledged that someone suffering
from mental illness would not necessarily recognize it or be able to communicate it
during an interview. He stated that in the past, he had “probably” chosen to continue
some interviews where there were concerns of competency but had also forgone
continuing others.

       The post-conviction court denied relief, finding that the Petitioner had failed to
establish deficiency or prejudice with regard to each claim. The post-conviction court
made a finding that it credited the testimony of trial counsel and Agent Craig, that the
evidence against the Petitioner was “overwhelming,” and that the Petitioner had received
effective assistance of counsel. The Petitioner appeals.

                                       ANALYSIS

        The Petitioner argues that he received the ineffective assistance of counsel when
trial counsel: (1) failed to have him evaluated for competency; (2) failed to move to
suppress his statement; (3) agreed to substitute Dr. Lewis for the pathologist who had
conducted the autopsy; (4) failed to object to photographs of the victim with her family,
to autopsy photographs, and to photographs of the crime scene; and (5) failed to secure an
expert witness to dispute Dr. Lewis’s testimony. The State responds that trial counsel
provided effective assistance.

       Under the Post-Conviction Procedure Act, a petitioner is entitled to relief when
“the conviction or sentence is void or voidable because of the abridgement of any right
guaranteed by the Constitution of Tennessee or the Constitution of the United States.”
T.C.A. § 40-30-103. The burden of proving allegations of fact by clear and convincing
evidence falls to the petitioner seeking relief. T.C.A. § 40-30-110(f). The post-
conviction court’s findings of fact are binding on the appellate court unless the evidence
preponderates against them. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015).
Accordingly, the reviewing court defers to the post-conviction court’s findings regarding
the credibility of witness, the weight and value of witness testimony, and the resolution of
factual issues. Id. Questions of law and mixed questions of law and fact are reviewed de
novo. Id. Each element of a claim of ineffective assistance of counsel is a mixed
question of law and fact. Id.

                                           -8-
       Under the Sixth Amendment to the United States Constitution and article I, section
9 of the Tennessee Constitution, the accused is guaranteed the right to effective assistance
of counsel. Moore v. State, 485 S.W.3d 411, 418 (Tenn. 2016). To prevail on a claim
that he was denied his constitutional right to effective assistance of counsel, a petitioner
must prove both that counsel’s performance was deficient and that the deficient
performance caused prejudice to the defense. Kendrick, 454 S.W.3d at 457 (citing
Strickland v. Washington, 466 U.S. 668, 687 (1984)).

       Deficiency requires showing that counsel’s errors were so serious “that counsel
was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”
Strickland, 466 U.S. at 687. To demonstrate deficiency, the petitioner must show that
counsel’s performance fell below an objective standard of reasonableness under
prevailing professional norms. Pylant v. State, 263 S.W.3d 854, 868 (Tenn. 2008).
Courts must make every effort “‘to eliminate the distorting effects of hindsight, to
reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the
conduct from counsel’s perspective at the time.’” Felts v. State, 354 S.W.3d 266, 277
(Tenn. 2011) (quoting Strickland, 466 U.S. at 689). “‘[A] reviewing court must be highly
deferential and should indulge a strong presumption that counsel’s conduct falls within
the wide range of reasonable professional assistance.’” Id. (quoting State v. Burns, 6
S.W.3d 453, 462 (Tenn. 1999)). In evaluating counsel’s performance, “‘[s]trategic
choices made after thorough investigation of law and facts relevant to plausible options
are virtually unchallengeable; and strategic choices made after less than complete
investigation are reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation.’” Kendrick, 454 S.W.3d at 458
(quoting Strickland, 466 U.S. at 690-91). The reviewing court must begin with the
presumption “that counsel provided adequate assistance and used reasonable professional
judgment to make all strategic and tactical significant decisions.” Davidson v. State, 453
S.W.3d 386, 393 (Tenn. 2014).

        In determining prejudice, the post-conviction court must decide whether there is a
reasonable probability that, absent the errors, the result of the proceeding would have
been different. Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn. 2009). “‘A reasonable
probability is a probability sufficient to undermine confidence in the outcome.’” State v.
Honeycutt, 54 S.W.3d 762, 768 (Tenn. 2001) (quoting Strickland, 466 U.S. at 694). The
petitioner must show that the deficiency deprived him of a fair trial and called the
reliability of the outcome of the proceeding into question. Finch v. State, 226 S.W.3d
307, 316 (Tenn. 2007). A claim may be denied for failure to establish either deficiency
or prejudice, and the reviewing court need not address both components if a petitioner
has failed to establish one. Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996).



                                           -9-
                                      I. Competency

       The Petitioner asserts that the trial record, particularly the testimony of Mr.
Maples, suggests that he had mental health issues and was not competent and that trial
counsel was deficient in not having him evaluated for competency. The Petitioner
acknowledges that there is no way to determine whether he was competent at the time of
trial. The State argues that the Petitioner has not demonstrated that the failure to obtain
an evaluation was deficient or prejudicial.

        At the post-conviction hearing, the Petitioner questioned trial counsel about his
opening statement, where trial counsel noted that the Petitioner had some of the “same
symptoms” of dementia that the victim had. Trial counsel acknowledged that Mr. Maples
testified that the Petitioner had “Alzheimer’s real bad, just like our mother had” but noted
that Mr. Maples was not a credible witness. The Petitioner’s other brothers, Mr. Delbert
Bettis and Mr. Pugh, testified that the Petitioner would “zone out,” but they did not testify
that he had any significant mental health problems. Mr. Delbert Bettis testified that the
Petitioner did not have any trouble remembering names.

        At the post-conviction hearing, both trial counsel and Agent Craig testified that the
Petitioner did not appear to have any mental impairment, and the trial court credited their
testimony. Trial counsel testified that the Petitioner was “helpful” during trial and that
“he clearly understood everything that was going on.” While trial counsel emphasized
evidence regarding the Petitioner’s age and mental or physical health in an effort to
reduce culpability, he stated that he did not have any reason to doubt the Petitioner’s
competency. Furthermore, Dr. Garrison, who found the Petitioner competent at the time
of the hearing, testified that he could make no retroactive determination of the
Petitioner’s competency at the time of trial. Because the post-conviction court credited
trial counsel’s testimony that he had no reason to doubt the Petitioner’s competency, the
Petitioner has not shown deficiency. Neither has he demonstrated that, but for the failure
to have him evaluated, he would have been found incompetent and would not have had to
stand trial.

                                  II. Motion to Suppress

       The Petitioner asserts that trial counsel should have moved for the suppression of
the Petitioner’s statement on the basis that the statement was not recorded and that the
Petitioner had been awake multiple days prior to giving the statement. He notes that he
gained no tactical advantage by not filing a motion to suppress. He asserts that, without
his confession, there is a reasonable probability that the trial would have had a different
outcome.

                                           - 10 -
        Here, the post-conviction court credited trial counsel’s testimony that the
Petitioner did not inform him that the Petitioner had been awake for several days prior to
making the statement. Accordingly, the Petitioner has not shown deficiency. To
demonstrate prejudice, the petitioner must show a reasonable probability that the motion
would have been granted and that the outcome of the proceeding would thereby have
been altered. See Jason Lee Holley v. State, No. M2017-00510-CCA-R3-PC, 2017 WL
5197295, at *5 (Tenn. Crim. App. Nov. 9, 2017), perm. app. denied (Tenn. Feb. 14,
2018). At the post-conviction hearing, the Petitioner essentially testified that he was
affected by sleep deprivation and that his statement was not voluntary. Agent Craig, on
the other hand, testified that the Petitioner did not appear excessively sleepy and that he
was “locked in,” “focused,” and able to answer questions. Agent Craig stated, “I don’t
recall anything that would lead me to believe that he was unable to follow through with
[the interview].” The interview lasted a little over one hour. While lack of sleep may
affect the voluntariness of a statement, State v. Climer, 400 S.W.3d 537, 568 (Tenn.
2013), the post-conviction court here credited the statements of Agent Craig over those of
the Petitioner. Agent Craig testified that the Petitioner did not appear to be affected by
lack of sleep. Although the Petitioner asserts that the interview was unreliable because it
was not recorded, Agent Craig was not required to record the interview. See State v.
Godsey, 60 S.W.3d 759, 771 (Tenn. 2001). Accordingly, the Petitioner has not
demonstrated a reasonable probability that the motion would have succeeded. Given the
nature of the physical evidence implicating the Petitioner, neither has he shown a
reasonable probability that the success of the motion would have changed the outcome of
the trial. He is not entitled to relief.

                           III. Substitute Medical Examiner

       While acknowledging trial counsel’s testimony that agreeing to the substitution of
Dr. Lewis for Dr. Deering was strategic, the Petitioner asserts that the strategy was so
misguided that it was not entitled to deference and that he was prejudiced because
without the agreement, he would have been able to exclude any medical evidence. The
State responds that trial counsel’s strategic decision was entitled to deference and that the
Petitioner has failed to show prejudice.

       When asked about the agreed order, trial counsel stated that he preferred to have a
substitute medical examiner testify because the substitute was generally limited to the
contents of the written report. He also testified that he believed the substitution would
have been permitted even without his agreement. Dr. Lewis testified that she agreed
with Dr. Deering’s conclusion that the victim died of “multiple modality” trauma,
including blunt force injuries and strangulation, and she elaborated that the terminal event
was strangulation, which would have taken one and one-half to four minutes. Trial

                                           - 11 -
counsel testified that Dr. Lewis’s testimony was not in conflict with Dr. Deering’s but
that her testimony also included her expert opinion regarding strangulation.

        We conclude that trial counsel was not deficient in entering the agreed order to
substitute Dr. Lewis for Dr. Deering. Trial counsel articulated that this decision was
based on strategy, and strategic decisions made after a thorough investigation are
virtually unchallengeable. Kendrick, 454 S.W.3d at 458. Accordingly, the Petitioner has
not demonstrated deficiency and is not entitled to relief.

                                    IV. Photographs

                     A. Photographs of the Victim and her Family

       The Petitioner contends that trial counsel should have sought the exclusion of
three family photographs of the victim which were admitted at trial. The State asserts
that the Petitioner cannot demonstrate prejudice. Trial counsel testified that he did not
object to the photographs because he believed they would be admitted regardless of any
objection.

       Prior to the Petitioner’s trial, the Tennessee Supreme Court had “consistently
cautioned the State against the introduction of such [portrait-style] photographs as
evidence because they typically lack relevance to the issues on trial and because of their
potential to unnecessarily arouse the sympathy of the jury.” State v. Adams, 405 S.W.3d
641, 657 (Tenn. 2013) (citing State v. Young, 196 S.W.3d 85, 106 (Tenn. 2006); State v.
Cole, 155 S.W.3d 885, 912 (Tenn. 2005) (appendix)). But see T.C.A. § 40-38-103(c)
(2015) (amended in 2015 to allow the admission of a photograph of the victim of a
homicide “to show the general appearance and condition of the victim while alive”).

       However, we agree with the State that the Petitioner has made no showing of
prejudice. The Petitioner was linked to the murder of the victim by his own statement to
police and by strong physical evidence. There is not a reasonable probability that the jury
would have acquitted him had trial counsel managed to exclude the three pictures of the
victim with her family. See State v. Adams, 405 S.W.3d 641, 658 (Tenn. 2013)
(“Generally, photographs taken during the life of a victim are not so prejudicial as to
warrant a new trial.”); Young, 196 S.W.3d at 106 (holding that error admitting
photograph was harmless); Cole, 155 S.W.3d at 912 (concluding that any error in
admitting photograph was harmless). The photographs were not inflammatory or
calculated to unduly rouse the jury’s passions. The Petitioner is not entitled to relief.




                                          - 12 -
                           B. Photographs from the Autopsy

        The Petitioner notes that trial counsel acknowledged that the autopsy photographs
were graphic, and he asserts that trial counsel should have attempted to exclude them.
The record reveals that the photographs were mainly close-up photographs of injuries
sustained by the victim, including a photograph of the back of her left hand, her ear, her
jaw, the side of her face, her forehead, and the back of her head. Trial counsel testified
that the photographs were graphic but not gory. The State notes that the record contains
only one autopsy photograph and that this photograph was in fact the subject of dispute at
trial and was ultimately admitted in a black-and-white rather than color format.

        Photographs of a victim’s body are generally admissible if relevant to the issues at
trial, notwithstanding the fact that they may be gruesome or horrifying. State v. Banks,
564 S.W.2d 947, 950-51 (Tenn. 1978). “Post-mortem photographs can be helpful to
show how the victim died and the nature of the injuries inflicted before death. Post-
mortem pictures can also be relevant to the issue of deliberation or premeditation.” State
v. Davidson, 509 S.W.3d 156, 199 (Tenn. 2016), cert. denied, 138 S. Ct. 105 (2017).
Autopsy photographs may be used to show “the brutality of the attack and the extent of
force used against the victim.” State v. Robinson, 146 S.W.3d 469, 492 (Tenn. 2004).
Furthermore, “[t]o the extent the photographs tended to be shocking or gruesome, it [is]
because the crime depicted was of that sort.” Davidson, 509 S.W.3d at 200. Here, the
Petitioner was charged with first degree premeditated murder, and photographs of the
victim’s corpse would have demonstrated the amount of trauma she suffered prior to her
death, including that the Petitioner administered repeated blows. See id. at 199.

        The State notes that the only autopsy photograph contained in the record is the
photo of the victim’s larynx, which trial counsel sought to exclude and succeeded in
having admitted in black-and-white format. While we infer from the transcript that the
other autopsy photographs were available at the post-conviction hearing, the photographs
are absent from both the appellate record in this case and the appellate record of the
Petitioner’s direct appeal. The Petitioner bears the burden of providing a record adequate
to support review of the issues raised. State v. Bledsoe, 226 S.W.3d 349, 357 (Tenn.
2007). The Petitioner makes a blanket statement that the autopsy photographs were
graphic and prejudicial and that trial counsel should have sought to exclude them, but he
presents no argument regarding which photographs in particular would not have been
admissible or what the basis would have been to exclude them. We conclude that the
Petitioner, having failed to append the photographs, specify which photographs were
inadmissible, or specify what the grounds for excluding them would be, is not entitled to
relief. See Tenn. R. App. P. 24(b); State v. Thompson, 36 S.W.3d 102, 108 (Tenn. Crim.
App. 2000) (determining that the failure to prepare a proper record results in waiver).

                                           - 13 -
                              C. Crime Scene Photographs

        The Petitioner asserts that trial counsel should have sought to exclude the crime
scene photographs because they depicted the victim’s corpse. Trial counsel testified that
he did not move to exclude the photographs because he believed that they would be
helpful to the defense. The post-conviction court credited trial counsel’s testimony that
he felt the photographs depicting the victim would support the Petitioner’s theory of the
case.

       The Petitioner had given a statement acknowledging that he killed the 108-pound
victim but asserting that he was attempting to defend himself against her pencil attack.
The crime scene photographs showed the deceased victim lying with a pencil below the
crook of her elbow, lending some credence to an otherwise implausible claim. Because
the decision not to challenge the photographs was a sound strategic decision, the
Petitioner cannot show that his counsel’s actions were deficient. Furthermore, these
photographs were relevant to the issues at trial, “because they accurately depict the nature
and circumstances of the crimes.” State v. Carter, 114 S.W.3d 895, 903 (Tenn. 2003)
(concluding there was no error in admitting photographs of the deceased victims at the
crime scene during capital sentencing); see State v. Van Tran, 864 S.W.2d 465, 477
(Tenn. 1993) (finding no error in admission of photographs depicting deceased victims at
the crime scene). Accordingly, the Petitioner has also not demonstrated prejudice.

                        V. Failure to Obtain an Expert Witness

       Finally, the Petitioner challenges trial counsel’s failure to obtain a forensic
pathologist to rebut Dr. Lewis’s testimony by testifying that the victim’s wounds were the
result of mutual combat. At trial, Dr. Lewis testified that the victim was hit multiple
times in the head with a blunt object, that she had two puncture wounds, and that she was
ultimately strangled, resulting in her death. The victim had injuries on the back of her
hands.     Dr. Lewis testified that the victim’s wounds appeared defensive but
acknowledged on cross-examination that they could have been offensive.

       When a petitioner seeks post-conviction relief by asserting that trial counsel failed
to present a witness, that witness should be presented at the post-conviction hearing.
Pylant, 263 S.W.3d at 869. Because the post-conviction court cannot speculate as to the
testimony of the missing witness, testimony from the witness may be necessary to
demonstrate that critical evidence was omitted from trial. Black v. State, 794 S.W.2d
752, 757 (Tenn. Crim. App. 1990). Although the Petitioner asserts that a hypothetical
forensic pathologist could have given more favorable testimony which might have
supported his theory of self-defense, the Petitioner has failed to present the testimony of
such an expert at the post-conviction hearing. See Thomas Cothran v. State, No. M2008-
                                           - 14 -
01071-CCA-R3-PC, 2009 WL 4438542, at *8 (Tenn. Crim. App. Dec. 3, 2009)
(concluding that the petitioner could not establish prejudice on claim that trial counsel
failed to obtain an expert without presenting the expert). Accordingly, the Petitioner
cannot demonstrate prejudice.

                                     CONCLUSION

         Based on the foregoing reasoning, we affirm the judgment of the post-conviction
court.



                                                   ________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                          - 15 -